AO 72A
(Rev. 8/82)

 

Case 2:21-cv-00043-LGW-BWC Document 16 Filed 09/13/21 Page 1 of 2

In the Gnited States District Court
For the Southern District of Georgia
Brunswick Bibision

EUSEBIO AVILES, *
*
Petitioner, * CIVIL ACTION NO.: 2:21-cv-43
*
V. *
e
FNU DUNBAR, *
*
Respondent. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No, 15. Petitioner Eusebio Aviles
(“Aviles”) did not file Objections to this Report and
Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, DISMISSES
without prejudice Aviles’ 28 U.S.C. § 2241 Petition for Writ of
Habeas Corpus for failure to follow a Court Order, GRANTS as
unopposed Respondent’s Motion to Dismiss, DIRECTS the Clerk of

Court to CLOSE this case and enter the appropriate judgment of

 
AO 72A
(Rev. 8/82)

 

 

Case 2:21-cv-00043-LGW-BWC Document 16 Filed 09/13/21 Page 2 of 2

dismissal, and DENIES Aviles in forma pauperis status on appeal.

SO ORDERED, this is day of phate / , 2021.

  
   
 

 
 

 

MLL BEY WO JUDGE
ITED STATES DISTRICT NCOURT
SOUTHERN DISTRICT OF GEO

 
